        Case 4:20-mj-00199-PSH Document 1 Filed 09/14/20 Page 1 of 1
                                                                                      FILED
                                                                                   U.S. DISTRICT COURT
                             UNITED STATES DISTRICT COURT                      EASTERN DISTRICT ARKANSAS

                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION
                                                                                      SEP 14 2020

UNITED STATES OF AMERICA

V.

MUJERA BENJAMIN LUNGAHO



                              MOTION TO SEAL COMPLAINT

       Pursuant to Federal Rule of Criminal Procedure 6(e)(4), and in order to prevent flight of

the defendant prior to arrest and to protect officers executing the arrest warrant, the United States

requests that the above-styled complaint be sealed until the defendant is in custody or has been

released pending trial.



                                                      CODY IBLAND
                                                      United States Attorney




                                                      StacyR. W:iams
                                                      Assistant United States Attorney
                                                      Arkansas Bar Number 2011081
                                                      Post Office Box 1229
                                                      Little Rock, Arkansas 72203
                                                      501-340-2600
                                                      Stacy. Williams@usdoj.gov



                                              ORDER

        Pursuant to the above request, the complaint in this matter shall be sealed until the

defendant is in custody or has been released pending trial.




                                                     =~
